ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_02_EN.txt. 119

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

The case touches on important principles of contemporary interna-
tional law — principles which have changed the shape of the interna-
tional community, altered the composition of its leading institutions,
affected their orientation, and influenced their outlook. But, the mandate
of the Court being limited by the consensual nature of its jurisdiction, its
decision has turned on the preliminary question how far it may adjudi-
cate where the outcome would have consequences for the legal position
of a third party. In support of the Judgment, I would add the following
observations.

J. THE PRINCIPLE THAT THE COURT CANNOT EXERCISE JURISDICTION
OVER A STATE WITHOUT ITs CONSENT

Reflecting a view generally held in municipal law, Article 59 of the
Statute of the Court provides that “[t]he decision of the Court has no
binding force except between the parties and in respect of that particular
case”. But it does not follow that the Court is free to determine a dispute
between parties in entire disregard of the implications of the decision for
the legal position of a non-party. Under one form or another of an
“indispensable parties” rule, the problem involved is solved in domestic
legal systems through an appropriate exercise of the power of joinder.
The Court lacks that power; and the right of intervention, or to institute
separate legal proceedings where possible, is not always a sufficient safe-
guard. Hence, when situations arise in which the requested judgment
would in fact, even though not in law, amount to a determination of the
rights and obligations of a non-party, the Court is being asked to exercise
jurisdiction over a State without its consent. Monetary Gold Removed
from Rome in 1943 says it cannot do that.

That precedent has given rise to questions!. In a fundamental sense the
questions stem from the fact that, as was remarked by Judge Jessup,
“Law is constantly balancing conflicting interests” (Barcelona Traction,
Light and Power Company, Limited, Second Phase, Judgment, I.C_J.

! Some were considered in D. H. N. Johnson, “The Case of the Monetary Gold
Removed from Rome in 1943”, International and Comparative Law Quarterly, 1955,
Vol. 4, p. 93. The Court had that article before it in 1984. See Memorial of Nicaragua,
Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Jurisdiction and Admissibility, dated 30 June 1984, para. 257.

33
120 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

Reports 1970, p. 206, para. 81, separate opinion). The interests which
are in conflict here, and which need to be balanced against each other if
collision is to be avoided, are those of Portugal in having its case deter-
mined by the Court notwithstanding possible effects of the decision on
Indonesia, and those of Indonesia in not having its rights and obliga-
tions determined by the Court without its consent. Problems of this kind
are apt to arise from the fact that, in the increasingly complex character
of international relations, legal disputes between States are rarely purely
bilateral. The argument follows that, as it was put to the Court in
another case, if

“the Court could not adjudicate without the presence of all such
States, even where the parties before it had consented fully to its
jurisdiction, the result would be a severe and unwarranted constric-
tion of the Court’s ability to carry out its functions” !.

It is difficult to think of any point at which a balance may be struck
between these competing considerations without the Court having some-
times to assume jurisdiction notwithstanding that the interests of a non-
party State would to some extent be affected, as has happened in some
cases. A fair interpretation is that what the Court has been doing was to
identify some limit beyond which the degree to which the non-party State
would be affected would exceed what is judicially tolerable. That limit is
reached where, to follow the language of the Court, the legal interests of
the non-party would not merely be affected by the judgment, but would
constitute its very subject-matter.

Possibly another formulation might have been invented; but the test
adopted is not in substance new to legal thought. The juridical problem
to be solved has recognizable parallels in other areas of the law: it con-
cerns the extent to which a given course of action could be regarded as
lying within a permissible field although it produces effects within a for-
bidden one. No doubt with the constitutional jurisprudence of some
countries in mind, in the case of the Application of the Convention of
1902 Governing the Guardianship of Infants Judge Sir Percy Spender
remarked that a “law may produce an effect in relation to a subject-
matter without being a law on that subject matter” (Z C.J. Reports 1958,
p. 118). That approach could be redirected to the problem before the
Court: would the requested judgment produce an effect in relation to
the legal interests of Indonesia without being a judgment on those
interests?

Obviously, there could be argument concerning marginal situations;

but there is a dividing line, and it is often practicable to say that a given
situation falls on one side or the other of it. Monetary Gold represents

' Memorial of Nicaragua, cited in the preceding note, para. 248.

34
121 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

that line. Whatever the academic criticisms, the essential principle of the
case has not been challenged. The case may be distinguished, but the
cases distinguishing it have also affirmed it. Nor would it be correct to
say, without important qualification, that since 1954 the principle of
the case has in no sense been applied; it is possible to attribute the shape
of the judgments given in some of the cases to the need to take account
of it!. Certainly, where a case cannot be distinguished, the principle
applies. In this case, the effort of Portugal was to distinguish and not
to attack Monetary Gold; its counsel rejected what he understood to be
an Australian attempt to “imply that Portugal is questioning the sound-
ness of the Monetary Gold case” (CR 95/6, p. 11, Professor Dupuy). It
is not necessary to examine ali the cases, real or hypothetical, which may
be thought supportive of an attempt to distinguish Monetary Gold. The
case concerning Certain Phosphate Lands in Nauru (Nauru v. Australia)
has been considered in the Judgment. I shall limit myself to one other
case.

Corfu Channel, Merits, comes closest to the view that the Court is not
necessarily prevented from acting by the circumstance that the lawful-
ness of the conduct of a third State may seem to be involved. In that
case, the argument of Albania, as correctly recalled in Judge Weera-
mantry’s dissenting opinion to the present Judgment, should have been
enough to alert the Court to the question whether it could properly find
against Albania if it could not do so without making a determination as
to Yugoslavia’s international responsibility in its absence”. However, it
does not appear to me that the evidence was examined with a view to
making a finding of international responsibility against Yugoslavia in
respect of its alleged conduct; it was examined as a method of proof, or
disproof, of the British allegation that the mines had been laid with the
connivance of Albania. Assuming that the minelaying operation had
been carried out by two Yugoslav warships, the United Kingdom argued
that this

“would imply collusion between the Albanian and the Yugoslav
Governments, consisting either of a request by the Albanian Gov-

! Continental Shelf (Tunisia/Libyan Arab Jamahiriya), Application for Permission to
Intervene, Judgment, I.C.J. Reports 1981, p. 20, para. 35; Continental Shelf (Tunisia/
Libyan Arab Jamahiriya), Judgment, I.C.J. Reports 1982, pp. 61-62, para. 75, and p. 94,
para. 133, subpara. C (3), last sentence; Continental Shelf (Libyan Arab Jamahiriya/
Malta), Application for Permission to Intervene, Judgment, I.C.J. Reports 1984, pp. 25-
27, paras. 40-43; and Continental Shelf (Libyan Arab Jamahiriya/Malta), Judgment,
LC.J. Reports 1985, pp. 25-28, paras. 21-23.

2 See also, C.J. Pleadings, Corfu Channel, Vol. IV, pp. 609-610, duplique de M. Joe
Nordmann, conseil du Gouvernement albanais.

35
122 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

ernment to the Yugoslav Government for assistance, or of acquies-
cence by the Albanian authorities in the laying of the mines” (Z C.J.
Reports 1949, p. 16; and CJ. Pleadings, Corfu Channel, Vol. IV,
p. 495, Sir Frank Soskice).

By its suggested request or acquiescence, Albania would make Yugosla-
via’s acts its own; it would be by making Yugoslavia’s acts its own that
it would engage international responsibility. In effect, proof of the mines
having been laid by Yugoslavia would be part of the factual material evi-
dencing the commission of acts by Albania which independently engaged
its international responsibility. A determination by the Court that Yugo-
slavia engaged international responsibility by reason of its alleged con-
duct in laying the mines would not have to be made for the purpose of
making a finding of international responsibility against Albania. The
Court did not have before it the type of issue later raised in Monetary
Gold, in which a determination that the absent State had engaged inter-
national responsibility would have had to be made as a precondition to
its admitted ownership of the gold being legally set aside by the Court
and passed on by it to others. Corfu Channel is not at variance with
Monetary Gold; nor does it show that the latter is inapplicable to the
circumstances of the instant case.

In 1984 the Court observed that the “circumstances of the Monetary
Gold case probably represent the limit of the power of the Court to refuse
to exercise its jurisdiction” (Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Jurisdiction
and Admissibility, Judgment, 1. C.J. Reports 1984, p. 431, para. 88). True,
too, outside of the prohibited area, “it must be open to the Court, and
indeed its duty, to give the fullest decision it may in the circumstances of
each case” (Continental Shelf (Libyan Arab Jamahiriya/Malta), Appli-
cation for Permission to Intervene, Judgment, 1. C.J. Reports 1984, p. 25,
para. 40). But these remarks also recognized that the principle of the case
remains intact, being directly founded on the consensual nature of the
Court’s contentious jurisdiction. Would it apply to prevent the Court
from adjudicating on the merits of Portugal’s case?

IJ. WHETHER THE REQUESTED JUDGMENT WOULD REQUIRE
THE COURT TO DETERMINE INDONESIA’S LEGAL INTERESTS

The premise of Portugal’s claim is that, whatever may be the basis, it
possesses the exclusive power to enter into treaties on behalf of East
Timor in respect of the resources of its continental shelf; Australia con-
tends that it is Indonesia which possesses the power. The premise of Por-
tugal’s claim is thus in dispute.

36
123 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

The Court must first resolve this dispute relating to Portugal’s premise,
by determining that the treaty-making power belonged to Portugal and
therefore of necessity that it did not belong to Indonesia, before it could
go on to determine whether Australia engaged international responsibil-
ity by negotiating and concluding the 1989 Treaty with Indonesia and by
commencing to implement it. In effect, a prerequisite to a decision
against Australia is a determination that Indonesia did not possess the
treaty-making power. In the ordinary way, the Court could not make
that determination without considering whether the circumstances of
Indonesia’s entry into and continuing presence in East Timor disqualified
it from acquiring the power under general international law. That would
involve the determination of a question of Indonesia’s responsibility in
the absence of its consent. The Court cannot do that.

*

That would seem to end the case, but for an argument by Portugal that
the resolutions of the General Assembly and the Security Council con-
clusively established its status as the administering Authority; that that
status carried with it the exclusive power to enter into treaties on behalf
of East Timor in respect of the resources of its continental shelf; that the
resolutions should in these respects be treated by the Court as données;
and that in consequence a decision by the Court on Indonesia’s legal
interests would not be required.

However, this way of putting the matter does not efface the fact that
what Portugal is asking the Court to accept as données is not the mere
text of the resolutions, but the text of the resolutions as interpreted by
Portugal. The various resolutions would constitute the basis of the Court’s
decision; they would not remove the need for a decision to be taken by
the Court as to what they meant. As the Parties accept, the Court has
power to interpret the resolutions.

Portugal’s interpretation of the resolutions is closely contested by Aus-
tralia. The issue so raised by Australia is not frivolous; the Court would
have to decide it. The Court has done so. On the conclusion which it has
reached, the resolutions do not suffice to settle the question whether the
treaty-making power lay with Portugal, as Portugal claims, or with Indo-
nesia, as Australia claims. Other matters would have to be investigated
before that question could be answered. Such other matters would include
the question whether, by reason of its alleged conduct, Indonesia engaged
international responsibility which disqualified it from acquiring that
power under general international law. Portugal accepts that the Court
cannot act if the international responsibility of Indonesia would have to
be passed upon.

37
124 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

However, even if Portugal’s interpretation of the resolutions is correct,
the result need not be affected. The prerequisite of which the Court must
ultimately be satisfied is that, whatever may be the basis, the treaty-
making power lay with Portugal and not with Indonesia. If the Court
were to accept Portugal’s interpretation of the resolutions as correct,
what it would be deciding, without hearing Indonesia on a substantial
question of interpretation, is that it was Portugal and not Indonesia
which possessed the treaty-making power; acceptance of Portugal’s inter-
pretation as correct would merely shorten the proof of Portugal’s claim
to the power. Indonesia’s legal interests would nonetheless be determined
in its absence. In effect, the question is not merely whether Portugal’s
interpretation is correct, but whether, in reaching the conclusion that it is
correct, the Court would be passing on Indonesia’s legal interests.

There is a further point. As the Court would be barred by the Mon-
etary Gold principle from acting even if Portugal’s interpretation of the
resolutions were correct, it is possible to dispose of Portugal’s Applica-
tion without the necessity for the Court to determine whether or not the
resolutions do indeed bear the interpretation proposed by it; the Court
could arrive at its judgment assuming, but without deciding, that Portu-
gal’s interpretation is correct.

*

The matter may also be considered from the point of view of the effects
of the requested judgment on the rights of Indonesia under the 1989
Treaty and on the validity of the Treaty itself.

First, as to Indonesia’s rights under the Treaty. Submission 5 (b) of
the requested judgment would require Australia to abstain from imple-
menting the Treaty; Indonesia would thus lose the benefit of implementa-
tion of the Treaty by Australia. That is not a matter of theoretical inter-
est; Indonesia would be deprived of concrete benefits to which it is
entitled under the Treaty, including possible financial benefits, in much
the same way as the judgment requested in Monetary Gold would have
deprived Albania of its right to the property involved in that case.
Article 59 of the Statute of the Court would not protect Indonesia
against these effects.

In El Salvador v. Nicaragua, El Salvador asked that “the Government
of Nicaragua be enjoined to abstain from fulfilling the . . . Bryan-
Chamorro Treaty .. .”'. The Central American Court of Justice replied:

“The Court is without competence to declare the Bryan-Chamorro
Treaty to be null and void, as in effect, the high party complainant
requests it to do when it prays that the Government of Nicaragua be

! American Journal of International Law, 1917, Vol. 11, p. 683.

38
125 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

enjoined ‘to abstain from fulfilling the said Bryan-Chamorro Treaty’.
On this point the Court refrains from pronouncing decision, because,
as it has already declared, its jurisdictional power extends only to
establishing the legal relations among the high parties litigant and to
issuing orders affecting them, and them exclusively, as sovereign
entities subject to its judicial power. To declare absolutely the nullity
of the Bryan-Chamorro Treaty, or to grant the lesser prayer for the
injunction of abstention, would be equivalent to adjudging and
deciding respecting the rights of the other party signatory to the
treaty, without having heard that other party and without its having
submitted to the jurisdiction of the Court.”!

Although El Salvador had not asked for an order declaring the Bryan-
Chamorro Treaty to be invalid’, in the view of the Central American
Court of Justice its prayer for an order enjoining Nicaragua “to abstain
from fulfilling” the Treaty was “in effect” a request that the Court should
“declare the .. . Treaty to be null and void”, which of course it could not
do in the absence of the other party to the Treaty. Thus, to grant “the
lesser prayer for the injunction of abstention” would have the same effect
as a declaration of invalidity; they would both “be equivalent to adjudg-
ing and deciding respecting the rights of the other party signatory to the
treaty, without having heard that other party and without its having sub-
mitted to the jurisdiction of the Court”. The injunction was refused.

Second, as to the validity of the 1989 Treaty. There are situations in
which the Court may determine that an international obligation has been
breached by the act of negotiating and concluding an inconsistent treaty,
without the decision being considered as passing on the validity of the
treaty’. But a situation of that kind is distinguishable from one in which
the essential ground of the alleged breach and of any relief sought neces-
sarily implies that a State which is a party to a bilateral treaty with the
respondent but not a party to the case lacked the capacity in interna-
tional law to enter into the treaty. Where this would be the true ground
of decision, as it would be here, it is difficult to avoid the conclusion that
the validity of the treaty was being passed upon in the absence of the
State concerned. Further, as pointed out above, an order enjoining Aus-
tralia from implementing the Treaty would itself presuppose a finding of
invalidity.

' American Journal of International Law, 1917, Vol. 11, p. 729.

2 Cf. the third prayer of Costa Rica in Costa Rica v. Nicaragua (American Journal of
International Law, 1917, Vol. 11, p. 202), where the Central American Court of Justice
was asked to “declare and adjudge said treaty to be null and void and without effect”. The
prayer was refused.

3 See the Vienna Convention on the Law of Treaties 1969, Art. 30, para. 5, and the
decisions of the Central American Court of Justice in Costa Rica v. Nicaragua (American
Journal of International Law, 1917, Vol. 11, p. 181), and &/ Salvador v. Nicaragua (ibid.,
p. 674); and consider Judge Schiicking’s understanding of the judgment in Oscar Chinn
(P.C.LJ., Series A/B, No. 63, p. 148, third paragraph).

39
126 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

In El Salvador v. Nicaragua, the Central American Court of Justice
made it clear, and rightly so, that it would not decline to act on “the
trivial argument that a third nation . . . possesses interests connected with
the matters or questions in controversy” !. But the Court obviously did
not consider that the argument was “trivial” in so far as the requested
judgment would require it to determine the rights of a non-party State,
inclusive of the question of the validity of a treaty entered into between
that State and the respondent. It was on the clear basis that it could not
and would not determine these matters, either directly or indirectly, that
it found it possible to declare that the respondent “is under the obligation
— availing itself of all possible means provided by international law — to
re-establish and maintain the legal status that existed prior to the”
treaty”. In effect, the Court was able to assume competence to act in rela-
tion to some of the reliefs claimed by El Salvador, but not in relation to
all. Here, by contrast, none of the reliefs requested by Portugal could be
granted without passing on the legal interests of an absent State.

In an interesting and careful argument, counsel for Portugal submitted
that

“other courts ... have ruled on the violation of obligations derived
from a treaty, in cases where there was a conflict of obligations,
without ruling on the resolution of the conflict, despite the absence
of the other party to the treaty from which the other incompatible
obligation derived” (CR 95/13, p. 55, Professor Galväo Teles).

Counsel cited Soering v. United Kingdom (EHRR, Vol. 11, p. 439),
The Netherlands v. Short (ILM, 1990, Vol. 29-II, pp. 1375 et seg.) and
Ng v. Canada (CC PR/C/49/D.469/1991), adding that the judicial func-
tion of the adjudicating bodies in those cases obliged them “to answer the
question that was put to them. They were not, for example, required to
decide on the rights of the United States, which was a party to the treaty
and absent from the proceedings.” As this argument of counsel seems to
recognize, the dividing line is set by asking whether the requested judg-
ment would be deciding not merely the rights of the parties, but those of
the absent State as well. In my opinion, the judgment requested in this
case would decide the rights of an absent State. Institutional and struc-
tural differences apart, this is a point on which the three cited cases are
distinguishable.

l'American Journal of International Law, 1917, Vol. 11, p. 699.
2 Ibid., p. 730, fifth paragraph of the dispositif.

40
127 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

It was also argued for Portugal that, by virtue of Article 59 of the Stat-
ute of the Court, a judgment of the Court in favour of it would be bind-
ing only as between itself and Australia; Indonesia, as a non-party to the
case, would not be bound. But the problem involved is more fundamental
than that to which that provision is directed. The provision applies to a
judgment duly given as between the litigating parties; until such a judg-
ment has been given, the provision does not begin to speak (see, on this
point, Monetary Gold Removed from Rome in 1943, Judgment, LC J.
Reports 1954, p. 33, first paragraph). For the reasons set out above, the
judgment requested by Portugal would not be a judgment duly given
even as between the litigating Parties. The fact that, by virtue of Ar-
ticle 59 of the Statute, Indonesia would not be bound is not a reason why
the Court should attempt to do what it cannot legally do: the provision
does not operate as a standing reservation in law subject to which the
Court is at liberty to pronounce on the legal interests of a State in the
absence of its consent.

III. PorTUGAL’s FIRST SUBMISSION

A word may be said on the question whether the grounds on which the
Judgment rests prevented the Court from granting the first of Portugal’s
five submissions, in which the Court was asked

“[tlo adjudge and declare that, first, the rights of the people of East
Timor to self-determination, to territorial integrity and unity and to
permanent sovereignty over its wealth and natural resources and,
secondly, the duties, powers and rights of Portugal as the adminis-
tering Power of the Territory of East Timor are opposable to Aus-
tralia, which is under an obligation not to disregard them, but to
respect them”.

There is no need to dwell on the distinction between arguments and
conclusions !. Portugal recognizes the distinction; it does not suggest that
the Court can grant its first submission considered as an argument
intended to support the requested judgment but not in itself constituting
part of the decision. It is necessary then to see what is the sense in which
Portugal’s first submission could be regarded as part of the requested
decision.

Portugal’s first submission can only be considered as part of the
requested decision if, as the wording of the submission itself implies, a
judicial declaration that the claimed rights are opposable to Australia is
required to ensure that Australia recognizes that it “is under an obliga-
tion not to disregard them, but to respect them”. The implication is that

! See the discussion of the cases in Sir Gerald Fitzmaurice, The Law and Procedure of
the International Court of Justice, 1986, Vol. 2, pp. 578 ff.

41
128 EAST TIMOR (SEP. OP. SHAHABUDDEEN)

Australia has been disregarding them, and not respecting them. But, if it
is asked why it should be thought that Australia has been disregarding
them and not respecting them, the answer can only be that Australia has
negotiated and concluded the 1989 Treaty with Indonesia and has com-
menced to implement it.

Thus, the fundamental issue raised by Portugal’s first submission is the
same as the question whether the treaty-making power is held in law by
Portugal or by Indonesia. As the Court cannot determine that question
in the absence of Indonesia, it cannot competently grant the submission.
A submission, however worded, can only be granted if the granting of it
is necessary for the resolution of the dispute between the parties to the
case. If the Court cannot determine the dispute, it cannot grant any of
the submissions sought.

TV. CONCLUSION

International law places the emphasis on substance rather than on
form. When the matter is thus regarded, it is apparent that Portugal’s
Application would require the Court, in the absence of Indonesia, to
determine Indonesia’s legal interests, inclusive of its claim to the treaty-
making power in respect of East Timor and a question of its international
responsibility, as a prerequisite to a determination of Portugal’s claim
that Australia engaged international responsibility to Portugal by nego-
tiating and concluding the 1989 Treaty with Indonesia and by commen-
cing to implement it. I agree that the Court cannot act.

(Signed) Mohamed SHAHABUDDEEN.

42
